UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-52001 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 91-2102350 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices) 866-355-3644 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “a smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding at May 13, 2011 Common Stock, $0.001 par value Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures. 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signatures Exhibits Certifications - 2 - Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Our unaudited consolidated financial statements included in this Form 10-Q for the three months ended March 31, 2011 are as follows: F-1 Unaudited Consolidated Balance Sheet as ofMarch 31, 2011 and December 31, 2010 (audited); F-2 Unaudited Consolidated Statements of Operations for the three ended March 31, 2011 and 2010; F-3 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010; F-4 Unaudited Consolidated Statement of Changes in Stockholders’ Equity from inception on January 9, 2001 to March 31, 2011; F-5 Notes to Unaudited Consolidated Financial Statements; These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2011 are not necessarily indicative of the results that can be expected for the full year. - 3 - Table of Contents DELTA OIL & GAS, INC. Consolidated Balance Sheets (Stated in U.S. Dollars) March 31, December 31, ASSETS (Unaudited) (Audited) Current Cash and cash equivalents $ $ Restricted cash Accounts receivable Franchise tax prepaid - - Prepaid expenses Advancement for oil and gas exploration costs - - Natural Gas And Oil Properties Proved property Unproved property Property, Plant and Equipment (net) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Accounts payable and accrued liabilities $ $ Project cost advanced received Due to related party - Long Term Asset retirement obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY Share Capital Preferred Shares, 25,000,000 shares authorized of $0.001 par value of which none have been issued Common stock, 100,000,000 shares authorized of $0.001 par value, 14,157,107 and 13,857,107 shares issued and outstanding, respectively Additional paid-in capital Cumulative Other Comprehensive Income Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements F - 1 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Operations (Stated in U.S. Dollars) (Unaudited) THREE MONTHS ENDED March 31, Revenue Natural gas and oil sales $ $ Gain on sale of natural gas and oil properties - - Management fee - - Costs And Expenses Natural gas and oil operating costs General and administrative Accretion Depreciation and depletion Impairment of natural gas and oil properties - - Loss on sale of natural gas and oil properties - - Loss on sale of Investment - - Net Operating Loss ) ) Other Income Interest income - - Loss Before Income Taxes ) ) Income taxes Net Loss ) ) Less: Net loss attributable to the noncontrolling interest - ) Net Loss Attributable to Delta Oil & Gas, Inc. $ ) $ ) Basic And Diluted Loss Per Common Share Basic and Diluted $ ) $ ) Weighted Average Number Of Common Shares Outstanding Basic and Diluted Consolidated Statement of Comprehensive Income/(Loss) Comprehensive Income /(Loss) Net Income/(Loss) $ ) $ ) Other Comprehensive Income /(Loss) Foreign Currency Translation Comprehensive Income/(Loss) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements F - 2 Table of Contents DELTA OIL & GAS, INC. Consolidated Statements Of Cash Flows (Stated in U.S. Dollars) (Unaudited) THREE MONTHS ENDED March 31, Cash Flows From Operating Activities: Net loss for the period $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion Depreciation and depletion Impairment of natural gas and oil properties - - Loss on sale of natural gas and oil properties - - Loss on sale of investment - - Stock-based compensation expense - Shares issued to President & CEO for servicess rendered Shares issued to CFO for services rendered Shares issued to Investor Relations Services Inc for services rendered - - Net income/(loss) attributable to the noncontrolling interest - Changes in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued liabilities ) Project cost advance received Due to related party ) 50 Franchise tax prepaid - - Prepaid expenses ) Advancement for oil and gas exploration costs - Net Cash Generated In Operating Activities Cash Flows From Investing Activities: Purchase of other equipment - - Sale proceeds of natural gas and oil working interests - - Investment in natural gas and oil working interests ) ) Net Cash Used In Investing Activities ) ) Cash Flows From Financing Activities: Restricted cash ) - Share issue expenses - - Eliminate cash in sales of investment - - Net Cash Used By Financing Activities ) - Net Increase/(Decrease) In Cash And Cash Equivalents Effect of foreign currency adjustments on cash Cash And Cash Equivalents At Beginning Of Period (Excess Of Deposits Over Checks Issued) Cash And Cash Equivalents at end of Period $ $ Supplemental Disclosures Of Non-Cash, Investing and Financing Activities 200,000 shares issued to the President & CEO as part of their $ $ compensation package 100,000 shares issued to the CFO for services rendered $ $ Supplemental Disclosures Income taxes paid $ $ The accompanying notes are an integral part of these consolidated financial statements F - 3 Table of Contents DELTA OIL & GAS INC. Consolidated Statements Of Changes In Stockholders' Equity For the 3 month ended March 31, 2011 (Stated in U.S. Dollars) (Unaudited) COMMON STOCK NUMBER SHARE SHARE DEFICIT CUMULATIVE OF COMMON PAR ADDITIONAL SUBSCRIPTIONS SUBSCRIPTIONS ACCUMULATED COMPREHENSIVE NONCONTROLLING SHARES VALUE VALUE PAID-IN CAPITAL RECEIVED RECEIVABLE INCOME/(LOSS) INTEREST TOTAL Balance, December 31, 2009 - - ) Shares issued to President, CEO & CFO as part of their compensation package at $0.195 - Eliminate noncontrolling interest - ) - Eliminate deficit on investment - Comprehensive Income/(Loss): Cumulative translation adjustment - Net loss for the year - ) - - ) Comprehensive loss ) Balance, December 31, 2010 - - ) - Shares issued to President, CEO & CFO as part of their compensation package at $0.14 - Stock-based compensation - Comprehensive Income/(Loss): Cumulative translation adjustment - Net loss for the period - ) - - ) Comprehensive loss ) Balance, March 31, 2011 $ $ $
